                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

JACKSON COUNTY BANK,                                )
                                                    )
                           Plaintiff,               )
                                                    )
                      v.                            )   No. 1:18-cv-01346-SEB-MPB
                                                    )
MATHEW R DUSABLON,                                  )
                                                    )
                           Defendant.               )
                                                    )
                                                    )
                                                    )
MATHEW R DUSABLON,                                  )
                                                    )
                           Counter Claimants,       )
                                                    )
                      v.                            )
                                                    )
JACKSON COUNTY BANK,                                )
                                                    )
Counter Defendants.                                 )
                                                    )


           ORDER DENYING DEFENDANT’S MOTION FOR RELIEF

       This cause is before the Court on Defendant Mathew R. DuSablon’s Verified

Motion for Relief, Dkt. 42, from this Court’s Order on Plaintiff’s Petition for Costs and

Fees, Dkt. 25, pursuant to Federal Rule of Civil Procedure 60(b)(3). Defendant requests

an evidentiary hearing on this motion. Dkt. 62.

       For the reasons detailed below, we DENY Defendant’s Motion for Relief. We

conclude that an evidentiary hearing is not necessary in resolving the motion; therefore,

this request is also DENIED.

                                                1
                                        Background

       On February 28, 2018, Plaintiff Jackson County Bank (“JCB”) initiated this action

in Jackson Superior Court I (Indiana), charging Defendant with breach of a covenant not

to compete, breach of fiduciary duty, and other business torts created by state and

common law. Dkt. 1, Ex. A. As we have previously summarized:

       The complaint alleges that Plaintiff, a state-chartered bank, employed Defendant
       as an “Investor Services Officer.” Dkt. 1 Ex. A, at 8 ¶ 5. Though Plaintiff is not
       itself a registered securities broker-dealer, it had entered into a third-party
       arrangement with a registered broker-dealer [INVEST Financial Corporation] to
       offer such services to its customers. Id. at 7 ¶ 4. By its terms, that arrangement was
       due to expire on January 16, 2018. Id. at 13 ¶ 32. Beginning in July 2017, one of
       Defendant’s work assignments was to assist Plaintiff in locating a new third-party
       broker-dealer with which to enter into a similar arrangement, id. at 9 ¶ 15, and in
       establishing Plaintiff’s investment business under the new arrangement. Id. at 13 ¶
       32. Over the ensuing six months, Defendant failed to do much of the work
       assigned to him and abruptly resigned his position on January 8, 2018. Id. at 13–
       14 ¶¶ 35 –36. Plaintiff thereafter learned that Defendant had requested that his
       customer accounts be transferred from Plaintiff’s former third-party broker-dealer
       into his own name, id. at 14 ¶ 38, and that he had, in fact, started a new business to
       compete with Plaintiff. Id. at 15 ¶¶ 41–42.

       On May 2, 2018, Defendant removed this case from the Jackson Superior Court I

purportedly invoking our subject matter jurisdiction, pursuant to 28 U.S.C. § 1331.

Defendant essentially asserted that Plaintiff’s Complaint implied that, in order for

Defendant (a registered broker-dealer) to compete in violation of his employment

agreement, Plaintiff (not a registered broker-dealer) must be engaged in securities

transactions in violation of federal securities law, specifically the Securities Exchange

Act. Dkt. 1, Ex. B. According to Defendant, the matter could not be adjudicated without

reference to the Securities Exchange Act. He further asserted that “exclusive jurisdiction

relating to [sic] the [Exchange] Act” is vested in the federal courts. Id. Finally, he argued

                                              2
that application of the Securities Exchange Act and its related regulations would show

that many of his alleged wrongdoings were actually acts required by federal securities

rules. Id. Thus, according to Defendant’s theory of jurisdiction, we had federal question

jurisdiction based on the Securities Exchange Act claims.

       Plaintiff promptly sought to remand this matter on May 11, 2018, based on the

obvious: Plaintiff’s complaint includes only state law claims. Dkt. 9, 10. We agreed with

Plaintiff and rejected Defendant’s attempted invocation of federal question jurisdiction

because the case indisputably did not arise under federal law. We explained:

       This Court has subject matter jurisdiction of all civil actions “arising under”
       federal law. 28 U.S.C. § 1331. A cases “arises under” federal law if “a well-
       pleaded complaint establishes either that federal law creates the cause of action or
       that the plaintiff’s right to relief necessarily depends on resolution of a substantial
       federal question.” Franchise Tax Bd. v. Constr. Laborers Vacation Trust for S.
       Cal., 463 U.S. 1, 27–28 (1983).

       Dkt. 19, at 4. We reiterated the well-settled principle that “[a] suit arises under the

law that creates the cause of action,” further reminding Defendant:

       [T]he federal question must appear on the face of the plaintiff’s well pleaded
       complaint. Franchise Tax Bd., 463 U.S. at 9–10. “[A] plaintiff is [the] master of
       [its] own complaint and may seek to avoid federal jurisdiction by pleading only
       state law claims[.]” Bastien v. AT&T Wireless Servs., Inc., 205 F.3d 983, 986 (7th
       Cir. 2000) (citing Franchise Tax Bd., 463 U.S. at 10). Removal is not defeated by
       the plaintiff’s efforts to “artfully” plead its way around the essentially federal
       character of its lawsuit. Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998)
       (citing Franchise Tax Bd., 463 U.S. at 22).

       Id. In applying the well-pleaded complaint rule, we rejected Defendant’s

invocation of federal question jurisdiction for the following reasons: Defendant conceded

that a federal question was not pled in the Complaint; Plaintiff did not seek to enforce any

liability or duty created by the Securities Exchange Act, and thus the exclusive federal

                                              3
jurisdiction contemplated within this act was not implicated; and Defendant’s preemption

defense, which might ultimately prove successful, did not confer federal question

jurisdiction. Id. at 6-9. We also noted that Defendant cited no legal support for his

argument that all lawsuits between individuals in the security industry relating to

competition must necessarily “arise under” the Securities and Exchange Act, nor did he

present any legal analysis to explain the ways in which this case fit into the narrow

circumstances established by Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg.,

545 U.S. 308, 314 (2005) 1 (finding federal jurisdiction over a state-law action for quiet

title to real property, which the federal government had seized from plaintiff and sold to

defendant, when the validity of the seizure under federal law was “the only legal or

factual issue contested in the case”). Dkt. 19, at 9.

       We reiterated the well-settled legal proposition that, “a cause cannot be removed .

. . simply because, in the progress of the litigation, it may become necessary to give a

construction to the Constitution or laws of the United States[.]” Id. at 11. Noting that

Defendant had ignored long-standing principles of the well-pleaded complaint rule and

buried the relevant question of whether Plaintiff’s Complaint was a creature of federal




1
  Defendant had cited to Grable but had not discussed or applied its holding. Per Grable, a
substantial federal question is presented where “a state-law claim necessarily raise[s] a stated
federal issue, actually disputed and substantial, which a federal forum may entertain without
disturbing any congressionally approved balance of federal and state judicial responsibilities.”
Grable, 545 U.S. at 314. Defendant’s Motion for Relief makes no reference to Grable, and, like
his earlier briefs, this motion puts forth no effort into applying Grable’s “substantial federal
question” rule.
                                                4
law under a “blanketing snowfall” of explanations as to why federal law was relevant, we

rejected that theory. Id.

       Our Remand Order held that “clearly established law demonstrated that

[Defendant] had no basis for removal,” thereby rendering the removal “objectively

unreasonable.” Id. at 15. We thus deemed it appropriate to award Plaintiff a

reimbursement of its costs and fees resulting from the wrongful removal, noting that the

impropriety of which “was not a close question” based on Defendant’s “obviously

deficient arguments.” Id. at 16. We directed Plaintiff to submit a list of its specific costs

and fees, which it timely did. Id. at 17, Dkt. 22. Following our review of Defendant’s

objections to Plaintiff’s assessment of its costs as well as a careful review of the

reasonableness of Plaintiff’s itemized costs, we entered our Order on Plaintiff’s Petition

for Costs and Fees (“Order on Costs and Fees”) on July 19, 2018, requiring Defendant to

pay to Plaintiff the amount of $9035.61, comprised of $8776 in attorney fees and $259.61

in costs. Dkt. 25.

       On August 20, 2018, Defendant filed a Notice of Appeal challenging our Remand

Order as well as the Order on Costs and Fees. Dkt. 26. On February 6, 2019, the Seventh

Circuit’s mandate dismissing the appeal was handed down, stating: “An order remanding

a case to the State court from which it was removed is not reviewable on appeal or

otherwise.” Dkt. 32. The Seventh Circuit, however, did review and affirm our award of

costs and fees, holding as follows:

        [W]e find no abuse of discretion, as we agree that DuSablon lacked an
       objectively reasonable basis to remove this case to federal court. The impropriety
       of removal, as the district court observed, was “not a close question.” JCB did

                                               5
       not plead any federal claim nor is any federal question apparent from the face of
       its complaint. See Bastien v. AT&T Wireless Servs, Inc., 205 F.3d 983, 986 (7th
       Cir. 2000). The complaint is based entirely on state law and any potential federal
       defense cannot form the basis for removal. See Caterpillar Inc. v. Williams, 482
       U.S. 386, 392 (1987); Studer v. Katherine Shaw Bethea Hosp., 867 F.3d 721, 723
       (7th Cir. 2017). DuSablon nonetheless argues that JCB’s state law claims involve
       significant questions of federal securities laws. But DuSablon cannot manufacture
       a basis for removal by injecting federal issues into a case under these
       circumstances. See Panther Brands, LLC v. Indy Racing League, LLC, 827 F.3d
       586, 589 (7th Cir. 2016) (holding in a breach of contract action that an allegation
       that a defendant violated federal statutes is insufficient to create subject-matter
       jurisdiction). This is particularly so because, as the district court observed,
       DuSablon cited no cases supporting his position nor attempted to apply
       controlling law[.]

Jackson Cty. Bank v. DuSablon, 915 F.3d 422, 424 (7th Cir. 2019). The Seventh Circuit

also awarded the reimbursement to Plaintiff-Appellee of its costs and fees incurred in

defending the appeal. 2

       Not easily persuaded of his errors, Defendant has let loose yet another volley in

his legal skirmish with Plaintiff. Defendant, on July 19, 2019, filed his Motion for Relief,

Dkt. 42, from our Order on Order on Costs and Fees, contending that Plaintiff has

intentionally concealed relevant contracts that “make it clear that the claims asserted by

the Plaintiff in their [sic] Complaint do contain federal questions of law, and as such,

[Defendant did] objectively have a reasonable legal basis for filing to have this matter

removed to federal court and he should not have had attorney fees and costs awarded

2
  On March 6, 2019, following the Seventh Circuit’s issuance of its Mandate, Plaintiff submitted
its bill of costs incurred in responding to Defendant’s appeal. Without opposition from
Defendant, we granted Plaintiff’s requested costs and fees in accordance with the Seventh
Circuit’s decision. On April 16, 2019, we vacated that Order upon receiving notification that
Defendant had objected to Plaintiff’s bill of costs in the Seventh Circuit litigation, and that the
Seventh Circuit had retained jurisdiction over the parties’ disputed costs and fees arising in the
appellate litigation. On April 22, 2019, the Seventh Circuit awarded Plaintiff $17,750 in fees
and $416.99 in costs for appellate activity.
                                                 6
against him.” We turn now to the question of whether Defendant at this late juncture

should be relieved of the requirement that he pay Plaintiff’s cost and fees, as we have

previously ordered.

                                           Analysis

   I.       Standard of Review

         Defendant seeks relief under Federal Rule of Civil Procedure 60(b)(3), which

provides, in pertinent part:

         [T]he court may relieve a party...from a final judgment, order, or proceeding for
         . . . (3) fraud (whether heretofore denominated intrinsic, or extrinsic),
         misrepresentation, or other misconduct of an adverse part[.]

         Relief under Rule 60(b) “is an extraordinary remedy” only to be granted in

“exceptional circumstances.” Davis v. Moroney, 857 F.3d 748, 751 (7th Cir. 2017). The

decision whether to grant relief is in the sound discretion of the district court. Talano v.

Northwestern Med. Faculty Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001). To obtain

relief under Rule 60(b)(3), Defendant must show: that (1) he maintained a meritorious

claim at trial; and because of the fraud, misrepresentation or misconduct of the adverse

party; (3) the party was prevented from fully and fairly preventing his case at trial.

Lonsdorf v. Seefeldt, 47 F.3d 893, 897 (7th Cir.1995).

   II.      Discussion

   A. The Undisclosed Contracts

         Defendant argues that, on July 24, 2018, five days after we entered our Order on

Costs and Fees, Plaintiff furnished “voluminous documents” to him including two

contracts directly related to Defendant’s employment with Plaintiff. Dkt. 42, at 4.

                                              7
According to Defendant, these two contracts supplement the non-compete agreement

furnished with the Complaint to govern the working relationship between Defendant,

Plaintiff, and third party, INVEST Financial Corporation (“INVEST”). Id. at 5. Per

Defendant’s understanding of the Indiana Rules of Trial Procedure, Plaintiff was required

to attach to its Complaint “all relevant contracts.” Id. at 3. By failing to do so, Defendant

asserts that Plaintiff intentionally concealed the contracts “until any matter relating to

federal question was disposed of” to avoid revealing that a “federal question did exist on

the face of the Complaint.” Id. at 2.

       The first contract supplied by Plaintiff is a “Subscriber Agreement” ostensibly

between INVEST and Plaintiff. Id. at 5. Per that agreement, Defendant, as the investment

representative for INVEST, was to be registered with the National Association of

Securities Dealers 3 and thus subject to regulations under FINRA, the SEC, and the

Gramm-Leach Bliley Act. Id. at 6. Defendant contends that the Subscriber Agreement

thus shows that federal laws and regulations governed his conduct, not merely his non-

compete agreement. 4 Id. at 6-7.


3
  The National Association of Securities Dealers is the predecessor to the Financial Industry
Regulatory Authority (“FINRA”). FINRA is a non-governmental organization authorized by
Congress to oversee the broker-dealer industry.
4
  Defendant also stresses that the Subscriber Agreement contains the following clause: “All
disputes and controversies related to or in any way arising out of this Agreement shall be settled
by arbitration before and under the rules of the National Association of Securities Dealers, Inc.”
Id. at 8. He says this clause “make[s] vehemently clear that JCB has subjected themselves [sic] to
be regulated by FINRA in instances involving securities transactions and any other related
involvement with securities, i.e. pursuing what JCB believes to be their property against
DuSablon.” Id. We infer from Defendant’s arguments his belief that an agreement mandating
FINRA arbitration establishes federal question jurisdiction. This is incorrect; mandatory FINRA
arbitration does not provide an independent basis for subject matter jurisdiction. See Magruder v.
Fid. Brokerage Servs. LLC, 818 F.3d 285, 288 (7th Cir. 2016). We also note that Plaintiff’s
                                                8
       The second contract at issue is the employment agreement between INVEST and

Defendant. Plaintiff is alleged to have intentionally concealed this contract, or at least

known of its existence. That is the entirety of Defendant’s claim. He does not explain this

contract’s provisions or their relevancy to his Motion for Relief. Id. at 6.

       Defendant seems to argue that, had these contracts been disclosed, they would

have shown the Court that he had an objectively reasonable basis for removal. 5

Specifically, he suggests that the contracts validate what could only have been argued but

not proven at the time of the case’s removal—that a review of federal securities law is

necessary to understand the parties’ duties within the securities industry. Accordingly, he

asserts, it was objectively reasonable for him to believe federal subject matter jurisdiction

existed.

       Defendant’s motion lacks any legal support for this theory. In lieu of a legal

analysis, Defendant devotes the majority of his briefing to a series of accusations against




claims against Defendant arise entirely from the parties’ non-compete agreement, not from the
Subscriber Agreement, of which Defendant was not a party. Defendant presents no analysis as to
how this clause augments the Subscriber Agreement (Plaintiff and INVEST) governing disputes
arising out of or related to that contract to include any “instances involving securities
transactions and any other related involvement with securities.” If Defendant claims that this
clause establishes the need to evaluate federal securities laws and regulations in adjudicating the
parties’ dispute, we disagree for the reasons previously explained in our Remand Order. That is
insufficient to establish federal question jurisdiction.
5
  Defendant’s briefs are filled with contradictory and confusing versions of the facts—for
example, he insists that Plaintiff intentionally concealed contracts that were “unknown” to him,
while simultaneously arguing that he dedicated ten years of his career to ensuring the parties
were in compliance with those very contracts—as well conclusory statements of law that he
simply states without explanation. Defendant’s arguments are so muddled that is unclear whether
he is at any given moment arguing that federal question jurisdiction does in fact exist, or that it
does not exist but that it was reasonable for him to believe that it did.
                                                9
Plaintiff and its counsel. 6 We thus adopt our prior rulings as well as those of the Seventh

Circuit in denying Defendant’s motion.

       We pause before finalizing our holding here to address Defendant’s sole ground

for his averment that the contracts were “intentionally concealed” by Plaintiff. This

theory rests on Defendant’s construction of the Indiana Trial Rules of Procedure.

According to Defendant, these rules require all “relevant” contracts to be attached to a

complaint alleging breach of contract. Even if this were somehow an avenue to relief, it is

a clear misrepresentation of the Indiana Trial Rules, which require that a complaint

founded on written instrument to include a copy thereof. IND. R. TRIAL PROC. 9.2(A). A

party alleging a breach of contract is thus required to include as a part of the complaint

the contract alleged to have been violated. Mechanics Laundry & Supply, Inc. v. Wilder

Oil Co., 596 N.E.2d 248, 253 (Ind. Ct. App. 1992).

       Here, Plaintiff’s Complaint seeks to enforce the terms of its non-compete

agreement with Defendant. This agreement was, indeed, attached to the Complaint.

Plaintiff’s Complaint does not seek to enforce or litigate the terms of the Subscriber



6
  Indeed, the core of Defendant’s Motion for Relief charges Plaintiff with intentionally and
fraudulently preventing him from litigating his claims. That motion along with his Motion for
Evidentiary Hearing do little to convince us that Defendant can establish a legitimate basis for
his belief that subject matter jurisdiction existed. Defendant’s principal reason for seeking an
evidentiary hearing is to prevent Plaintiff from “blocking DuSablon’s access to yet another
opportunity [] before an impartial tribunal, i.e., his due process rights,” Dkt. 62, at 2. His other
attacks against Plaintiff, its counsel, and the state court are unrelated to the underlying issue in
the Motion for Relief. This Motion for Relief is not the appropriate setting in which to hash out
whether the state court was wrong in its adjudication of the motions before it, nor to evaluate
alleged threats made by Plaintiff’s representatives to Defendant and his counsel. Defendant’s
motion is little more than a legal tirade based on irrelevant facts and erroneous legal theories.
Worse, the tenor is a distraction from any legitimate substantive issues before us.
                                                 10
Agreement with INVEST or Defendant’s employment agreement with INVEST. Perhaps

these agreements will ultimately prove relevant to acquiring the full understanding of the

scope of the relationship between the parties, but they are not the instruments upon which

Plaintiff’s claims are or were founded and thus Plaintiff had no duty to include them as a

part of the Complaint.

       This is Defendant’s only basis for his claim that Plaintiff “intentionally concealed”

the contracts until the matter was remanded. We are informed that Plaintiff did timely

furnish the contracts upon Defendant’s request (which he did not serve until after

remand) in the course of discovery, i.e., the appropriate procedural mechanism enabling

parties to seek and receive relevant documents. See IND. R. TRIAL PRO. 26(B).

       Assuming arguendo Plaintiff had intentionally concealed the contracts,

Defendant’s Motion for Relief still must be denied. Because Defendant’s motion

recapitulates “legally deficient” arguments already rejected by this Court and the Seventh

Circuit, this is, once again, “not a close question.” 7 Specifically, Defendant’s Motion for

Relief, as with his claimed justification for removal, hinges on the relevancy of federal

securities rules to the adjudication of this dispute, a review of which he claims will

inculpate Plaintiff and exculpate himself. He argues that his “expectation was that JCB




7
  As Plaintiff acknowledged, a Motion for Relief is not an opportunity to merely relitigate
already adjudicated arguments. Parker v. Loyal, No. 115CV00826JMSTAB, 2017 WL 2533697,
at *4 (S.D. Ind. June 12, 2017) (citing Chelmowski v. AT&T Mobility, LLC, 2017 WL 887518, at
*1 (7th Cir. Mar. 2, 2017) (affirming a district court’s denial of a Rule 60(b) motion where the
“motion was nothing more than an effort to relitigate matters” that had been conclusively
resolved)). In response, Defendant broadly asserts that the issues were not litigated, disregarding
what are, in fact, recapitulations of his earlier justifications for removing the matter.
                                                11
would argue ‘how’ the Exchange Act and FINRA applied in the instance at hand in

prosecuting its Motion for Remand.” Dkt. 47, at 5. Had it done so, he says he “would

have very likely satisfied the standard for preemption[.]” Id. at 6. Defendant insists that,

without the undisclosed contracts, he could not prove to the Court that Plaintiff was

attempting to “prosecut[e] a suit solely under state law which is blatantly illegal under

federal law.” Id.

       We will not indulge in further efforts to explain to Defendant what has already

been extensively explained to him by this Court and by the Seventh Circuit. Simply put,

his arguments do not hold water, in that they fail to establish a basis for federal question

jurisdiction under well-established principles of law.

   B. Defendant’s Motion is Untimely

       Even if Defendant had shown an entitlement to relief on substantive grounds, his

motion should be denied because it was filed beyond the deadline for such.

       Federal Rule of Civil Procedure 60(c)(1) requires motions for relief on the grounds

of fraud, misrepresentations, or misconduct to be made “no more than a year after the

entry of judgment or order or the date of the proceeding.” Here, Defendant filed his

Motion for Relief on July 19, 2019, seeking relief from our Order on Costs and Fees,

entered exactly one year earlier on July 19, 2018. At first glance, that may seem to satisfy

the timeframe contemplated by Rule 60.

       However, a closer examination reveals that Defendant’s Motion for Relief seeks to

vacate our finding that he had no objectively reasonable basis for removal and subsequent

decision to award costs and fees. These conclusions were reached in our June 7, 2018

                                             12
Remand Order, not in our subsequent Order on Costs and Fees. The latter Order merely

approved, as revised, Plaintiff’s itemized costs and fees—an assessment unchallenged by

Defendant.

       By failing to move for relief within one year of the issuance of our Remand Order,

Defendant has failed to comply with the timetable set out in Rule 60(b)(1) and his motion

must therefore be denied.

                                    CONCLUSION

       For the reasons set forth herein, Defendant’s Motion for Relief, Dkt. 42, and

Motion for Evidentiary Hearing, Dkt. 62, are DENIED.


IT IS SO ORDERED.



       Date:    12/26/2019                       _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana
Distribution:

Phillip J. Fowler
SMITHAMUNDSEN LLC (Indianapolis)
PFowler@salawus.com

W. Brent Gill
SMITH LAW SERVICES PC
wbrentgill@comcast.net

Philip J. List
SMITHAMUNDSEN LLC (Indianapolis)
plist@salawus.com

Debra Ann Mastrian
SMITHAMUNDSEN LLC (Indianapolis)
dmastrian@salawus.com


                                            13
Suzannah Wilson Overholt
SMITHAMUNDSEN LLC (Indianapolis)
soverholt@salawus.com

Jason M. Smith
SMITH LAW SERVICES, P.C.
jason.smith@smithlawservices.com




                                   14
